DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(A)(1)as being unpatentable  by Purkey et al. (US 8,004,242 B1).
	Regarding claim 1, Purkey teaches an In a refrigeration transport vehicle having a plurality of electrical loads (see vehicle accessory loads col.4 lines 36-47) powered by rechargeable power repositories (see 14 col.4 lines 25-26), a method for charging the power repositories (see charge crank battery 14  col.4 lines 30-31), comprising: identifying a primary power source corresponding to each electrical load of the plurality of electric loads  (see 14 col.4 lines 36-47), the respective primary power source delivering power to the electrical load (see 14 col.4 lines 36-47); determining when the primary power source has excess capacity for charging an auxiliary load (see 14 col.4 lines 36-47), the auxiliary load defined by an electrical load other than the electrical load (see 14 col.4 lines 15-47), that the determined primary power source corresponds to; based on the determining, directing the excess capacity to the auxiliary load (see col. 6 line 30- col.7 line 9); monitoring the primary power source for a charge capacity approaching a minimal level; and terminating the charge capacity to the auxiliary load (see 55 col. 5 n 59- col.6 line 26).
	Regarding claim 2, Purkey teaches invention set forth above, Purkey further teaches wherein the primary power source includes a plurality of primary sources, further comprising: identifying which of the primary sources has the highest potential for excess capacity (see 55 col. 5 lie 59- col.6 line 26).; and switching the auxiliary load to receiving the capacity from the primary source with the highest potential (see 55 col. 5 line 59- col.6 line 26).
	Regarding claim 3, Purkey teaches invention set forth above, Purkey further teaches wherein the primary power source include a reefer power system for powering an electrical load defined by an electric refrigeration compressor and a bank of solar panels in electrical communication with a reefer battery powering the electric refrigeration compressor (see 31 col. 5 lines 36-58).
	Regarding claim 4, Purkey teaches invention set forth above, Purkey further teaches wherein the primary power source further comprises a momentum generator coupled to a trailer axle, the momentum generator electrically connected to the electric refrigeration compressor for satisfying an electrical load of the refrigeration compressor (see 31 col. 5 lines 36-58).
	Regarding claim 5, Purkey teaches invention set forth above, Purkey further teaches wherein the primary sources include cab vehicle power and a reefer power system for powering starter of a trailer refrigeration unit (see 31 col. 5 lines 36-58)., the cab vehicle power providing a higher capacity when an alternator on the cab vehicle is activated by a running engine (see 55 col. 5 line 59- col.6 line 26).
	Regarding claim 6, Purkey teaches invention set forth above, Purkey further teaches wherein the primary sources include cab vehicle power and a reefer power system for powering a trailer refrigeration unit, wherein: determining further comprises comparing an output from the cab vehicle power and the reefer power to identify a higher voltage (see col. 5 line 35-col.6 line 26).

	Regarding claim 7, Purkey teaches invention set forth above, Purkey further teaches wherein the cab vehicle power system further comprises an alternator (see col.4 line 35-col.6 line 26).
Claim(s) 13-18 are rejected under 35 U.S.C. 102(A)(1)as being unpatentable  by Pierce et al. (US 2014/0116077 A1).
	Regarding claim 13, Pierce teaches a switching device  (see fig.3 para 0036-0037) comprising: an interface to a plurality of power sources including a solar panel (see 28, 30, fig.3 para 0036-0037); a storage element for receiving and storing  (see 7, fig.3 para 0036-0037); the power from the power sources  (see 7, 56, fig.3 para 0034, 0036-0037); a connection to an auxiliary load (see 22 fig.3 para 0034, 0036-0038); control logic for determining which of the plurality of power sources to invoke for powering the auxiliary load by identifying which of the power sources has the greatest excess capacity (see  fig.3 para 0024, 0041, 0050, claim 1); and a switch responsive to the control logic for connecting the determined power source to the auxiliary load (see fig.3 para 0024, 0041, 0050, claim 1).
	Regarding claim 14, Pierce teaches invention set forth above, Pierce further teaches wherein the power sources further include a momentum generator coupled to a vehicle axle (see 7, 56, fig.3 para 0034, 0036-0037).
	Regarding claim 15, Pierce teaches invention set forth above, Pierce further teaches wherein the power sources include a reefer power system for powering an electrical load defined by an electric refrigeration compressor and a bank of solar panels in electrical communication with a reefer battery powering the electric refrigeration compressor (see, fig.3 para 0022, 0025, 0036-0037).
	Regarding claim 16, Pierce teaches invention set forth above, Pierce further teaches wherein the power sources further comprise a momentum generator coupled to a trailer axle, the momentum generator electrically connected to the electric refrigeration compressor for satisfying an electrical load of the refrigeration compressor (see 7, 56, fig.3 para 0034, 0036-0037).
	Regarding claim 17, Pierce teaches invention set forth above, Pierce further teaches further comprising a charge regulator for regulating the power to the storage element, wherein the charge regulator regulates the auxiliary load when the control logic selects the power source connected to the storage element (see 7, 56, fig.3 para 0034, 0036-0037).
	Regarding claim 18, Pierce teaches invention set forth above, Pierce further teaches wherein the charge regulator further comprises a connection to at least one solar panel and a charge controller operative to charge two diverse battery systems via the switch (see 7, 56, fig.3 para 0034, 0036-0037).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Purkey et al. (US 8,004,242 B1). further in view of Pierce et al. (US 2014/0116077 A1).
	Regarding claim 8, Purkey teaches invention set forth above, Purkey doesn’t expressly teach wherein the reefer power system further comprises a solar panel and charge controller.
	In an analogous art Pierce further teaches wherein the reefer power system further comprises a solar panel and charge controller (see 28, 30, fig.3 para 0036-0037).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Pierce in the invention of Purkey to use solar panel as an alternate secondary power source.
	Regarding claim 9, Purkey teaches invention set forth above, Purkey teaches further comprising directing the excess capacity to the auxiliary load when the charge controller has charged the reefer power system near capacity (see 55 col. 5 n 59- col.6 line 26). Purkey doesn’t expressly teach wherein at least one of the primary power sources includes a solar panel and a charge controller,
	In an analogous art Pierce further teaches wherein at least one of the primary power sources includes a solar panel and a charge controller (see 28, 30, fig.3 para 0036-0037).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Pierce in the invention of Purkey to use solar panel as an alternate secondary power source.
	Regarding claim 10, Purkey teaches invention set forth above, Purkey further teaches further comprising directing the excess capacity to the auxiliary load when the charge controller has charged the reefer power system above a minimal level and the auxiliary load has a charge less than the reefer power system (see col. 5 line 35-col.6 line 26).
	Purkey doesn’t expressly teach wherein at least one of the primary power sources includes a solar panel and a charge controller.
	In an analogous art Pierce further teaches wherein at least one of the primary power sources includes a solar panel and a charge controller (see 28, 30, fig.3 para 0036-0037).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Pierce in the invention of Purkey to use solar panel as an alternate secondary power source.
	Regarding claim 11, Combination of Purkey and Pierce teaches invention set forth above Pierce  further teaches further comprising: receiving charge voltage from the solar panel (see 28, 30, fig.3 para 0036-0037), Purkey further teaches the charge voltage regulated by the charge controller; charging a battery of the primary power source to a full charge; switching the excess capacity to charging a battery of the auxiliary load, the battery of the auxiliary load regulated by the charge controller (see 55 col. 5 n 59- col.6 line 26).; and monitoring the charge levels of the primary power source and the battery of the auxiliary load for charging from the charge controller (see 55 col. 5 n 59- col.6 line 26).

	Regarding claim 12, Combination of Purkey and Pierce teaches invention set forth above Purkey further teaches further comprising boosting a voltage level to the auxiliary load, the boosting accommodating a run of conductors to reach the battery of the auxiliary load, the auxiliary load disposed at the rear of the trailer (see 55 col. 5 n 59- col.6 line 26).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836